Citation Nr: 0113376	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for PTSD to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

FINDING OF FACT

The veteran's PTSD is characterized by panic attacks, 
impaired concentration, impaired memory, impaired abstract 
thinking, circumstantial speech, irritability, auditory 
hallucinations, impairment of judgment due to irritability, 
impaired impulse control, suicidal ideation with frequent 
thoughts of death, GAF scores ranging from 45 to 58, marked 
social impairment, and inability to hold employment.
 

CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All records of probative value pertaining to the veteran's 
PTSD disability have been obtained by VA.  The duty to 
assist, as mandated by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been 
satisfied.

The RO granted service connection for PTSD in a June 1998 
rating decision and assigned a 30 percent disability rating 
effective May 8, 1997.  In a December 1998 statement, the 
veteran filed a claim requesting reevaluation of his PTSD and 
increased evaluation for his PTSD.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  As the 
veteran's claim was received in December 1998, it will be 
considered under the revised rating schedule.  Under the 
revised rating schedule, a 50 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

Upon review of the record, the Board finds that the veteran's 
PTSD symptoms more nearly approximate a 100 percent rating.  
At an August 1999 VA examination, the veteran complained of 
night sweats, insomnia, recurrent and intrusive thoughts and 
nightmares of Vietnam, frequent thoughts of death, panic 
attacks, anxiety, increased irritability and anger, and 
avoidance of crowds.  On evaluation, speech was slow but 
normal in volume and there was mildly slow psychomotor 
behavior.  While the examiner noted there had been no suicide 
attempts or homicide ideation, suicide ideation with thoughts 
of death were present.  There was mild memory impairment, but 
attention was good.  He was able to identify simple concrete 
similarities but had difficulty with more complex tasks.  The 
diagnosis was PTSD and his Global Assessment Functioning 
(GAF) score was 50.  The examiner noted that the veteran had 
a history of social isolation, avoided activities that 
require social interaction, had marked lack of interest in 
outside activities, felt detached from all others except 
immediate family, and saw a limited future for himself.

VA medical records showing treatment from April 1999 to June 
2000 indicate that the veteran's irritability would make it 
very difficult if not unlikely that he would be able to get 
along with supervisors and coworkers in a work environment.  
Records reveal complaints and findings of insomnia, 
irritability, flashbacks, guilt and shame, depression as well 
as difficulties in his relationships with family members, 
including his wife, his mother and his others.  The report of 
an April 2000 evaluation revealed that the veteran's speech 
was circumstantial, his judgment was impaired primarily due 
to his irritability, and that he had periods of unprovoked 
irritability.  Moreover, in the April 2000 medical record, 
the veteran's treating VA psychologist stated that the 
veteran's interpersonal function was severely impaired, 
although the veteran's physical condition by itself rendered 
him completely unable to work, his PTSD symptoms were also 
severe enough to make him unable to hold competitive 
employment.  Subsequently, a June 2000 report reveals that 
the examiner determined that the veteran's depression would 
prevent the veteran from working with sufficient rapidity of 
pace to permit him to be efficient in a competitive work 
environment.  These records indicate that the veteran's 
treating psychologist at the VA determined that the veteran's 
GAF score was 45 from September 1999 to June 2000.  

At the most recent VA examination in July 2000, the veteran 
stated that he did not like to be around people, prefers to 
be by himself, and was depressed easily angered.  On 
evaluation, the veteran showed psychomotor retardation and 
slightly slurred speech.  His mood was described as slightly 
anxious and depressed and his affect was mood congruent.  The 
examiner noted that although his thought was goal oriented 
there was mild thought hesitancy and sluggishness.  The 
examiner also noted that the veteran experienced auditory 
hallucinations related to combat and civilian life.  
Additionally, the examiner reported that the veteran had 
constant irritability, anger and agitation.  The examiner 
determined that the veteran's GAF was 58.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 55-60 indicates moderate difficulty in social, 
occupational, or school functioning.  Although the GAF score 
does not neatly fit into the rating criteria, the Board is 
under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the Board 
of this duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board cannot ignore the weight of evidence including 
ongoing individual and group therapy for PTSD and the 
determination by the veteran's treating psychologist that his 
PTSD symptoms were severe enough to make him unable to hold 
competitive employment.  Moreover, the Board finds that 
recent VA medical records reveal that the veteran's symptoms 
more closely approximate the criteria for a 100 percent 
evaluation.  Accordingly, after reviewing the evidence of 
record in light of the applicable regulations, the Board 
concludes that an evaluation of 100 percent for the veteran's 
PTSD is warranted.
  

ORDER

A 100 percent rating for PTSD is granted, subject to 
controlling regulations applicable to the payment of monetary 
awards.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

